DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 5, 2022 has been entered.
Claims 1, 2, 4 and 6-15 remain pending wherein claims 8-14 remain withdrawn pursuant to the election made by Applicant in the response filed on October 29, 2021. Applicant amended claims 1, 2, 7, 12 and 15. 
Response to Arguments
Applicant’s arguments with respect to the disclosure of Krueger et al. have been considered but they are moot. The amendment necessitated the new grounds of rejection set forth below. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Despite the amendment further specifying how the claimed negative selection is conducted, claim 7 remains rejected under 35 U.S.C. 112(d) for failing to further limit the claimed invention. Claim 7 intends to further limit the at least one slidable magnet, but it is unclear how further limiting the negative selection in the manner specified in claim 7 further limits the at least one slidable magnet (i.e. what is it about the claimed negative selection that makes the at least one slidable magnet “configured for” such use that otherwise would not be configured for such use? E.g. does the amendment further limit the size, shape or material of the at least one magnet? Applicant’s remarks fail to explain how the amendment further limits the at least one slidable magnet).  
Applicant may cancel the claim, amend the claim to place the claims in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harkins et al. (D 280,130).
With respect to claim 1, Harkins et al. disclose a rack comprising (see Figs. 1 and 2):
a mounting surface (top surface) for holding vials (circular openings) and pipette tips (one of the rectangular openings) at a plurality of defined positions;
at least one slidable magnet (bottom piece illustrated in Fig. 2) disposed for contact or near contact with a side wall of a vial, wherein the at least one slidable magnet comprises a manual actuator (side handles, see Fig. 2) and nests (troughs) configured for receiving a pipettor head*, and wherein the at least one slidable magnet is configured to be slid adjacent to (Fig. 1) and away from (Fig. 2) at least one of the sample vials; and
wherein the nests are a row of holes (troughs) positioned on a top surface of the at least one slidable magnet, and the row of holes are configured for receiving the pipettor head for providing a movement of the at least one slidable magnet with the pipettor head*.   
Regarding claim limitations not addressed in the rejection above, the limitations are considered recitation of intended use. The patentability of the claimed invention is based on the system itself, not how it is used with the at least one manual pipettor, the various vials (sample, supply, preparation), the pipettes, or the fluid sample. Consequently, the recitation of intended use merely conveys an ability of the claimed system to be used in the manner specified by the recitation, and thus Harkins et al. need not disclose the intended use or the elements associated with the intended use (e.g. sample vials, at least one manual pipettor) to reject the claim. In this case, based on the design of the Harkins et al. rack, the rack can be used in the manner specified by the recitation of intended use, if the at least one manual pipettor, the various vials (sample, supply, preparation), the pipettes, and the fluid sample are provided.     
*As indicated above, the at least one manual pipettor, and thus the pipettor head, is not a part of the claimed invention. The pipettor head is recited in the claim solely to specify what the nests are configured to receive. Consequently, Harkins et al. need not disclose the pipettor head. Moreover, absent the claim specifying the nature of the engagement between the nests and the pipettor head (e.g. size of the nests, how the nests receive the pipettor head so as to enable sliding movement of the at least one magnet), any cavity large enough to engage a pipettor head is deemed to anticipate the limitation “nest”. In this case, the tip of a pipettor head can be leveraged against a wall of a “nest” of the Harkins et al. rack to move the at least one magnet. 
With respect to claim 2, absent the claim providing more context for the “at least one pipette tip disposal position”, any opening in the mounting surface of the modified Harkins et al. rack that can be used to hold a used pipette tip is sufficient to anticipate the limitation. In this case, one of the two rectangular openings provided at the mounting surface of the Harkins et al. rack can correspond to the claimed at least one pipette tip disposal station. 
With respect to claim 4, the mounting surface of the Harkins et al. rack comprises mounting positions arranged in rows (see Fig. 1) so as to enable parallel operation on vials held in the mounting positions. 
With respect to claim 6, the at least one slidable magnet is slidable on rails (see Figs. 4 and 6).  
With respect to claim 7, the claim does not further limit the claimed invention, as discussed above.  
Claim Rejections - 35 USC § 103
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Harkins et al. in view of Rubin (US 5,148,919).
With respect to the lock, it would have been obvious to one of ordinary skill in the art to provide the Harkins et al. rack with a lock configured to affix the rack to a table so that the rack does not tip over. Such locking mechanisms are well-known in the art (see Fig. 1 of Rubin illustrating suction cups 22 for affixing a rack 12 onto a table 32). 
With respect to the pipette disposal station, Harkins et al. disclose it (see rejection of claim 2). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796